WIGGINTON, Judge.
We affirm the issue raised on appeal but reverse the issue on cross-appeal, holding that the trial court erred in denying the appellee/cross-appellant his motion for costs based on the fact that the insurance carrier had paid those costs incurred at trial. In their answer, appellants/cross-ap-pellees concede this issue, citing to the very recent supreme court decision in Aspen v. Bayless, 564 So.2d 1081 (Fla.1990), not available to the court at trial. Accordingly, consistent with the decision in Aspen, and this court’s decision in Couch v. Drew, 554 So.2d 1185 (Fla. 1st DCA 1989), the matter is hereby remanded to the trial court to allow for imposition of costs.
MINER and WOLF, JJ., concur.